Citation Nr: 0218647	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied a 
rating higher than 30 percent for schizophrenia, and from 
a July 2002 rating decision of the same RO which continued 
the 30 percent rating for schizophrenia and denied a total 
rating based on individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has moderate impairment in social and 
occupational functioning as a result of his complaints of 
paranoia.

3.  The veteran does not experience psychiatric symptoms 
that preclude employability.


CONCLUSIONS OF LAW

1.  Criteria for a disability evaluation higher than 30 
percent for schizophrenia, paranoid type, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.125-4.130, Diagnostic Code 9203 (2002).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it 
has given consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal and for the reasons expressed immediately 
below finds that the development of the claims on appeal 
has proceeded in accordance with the provisions of the law 
and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to 
obtain the needed information.  The veteran was informed 
of the requirements of the VCAA in a letter dated in 
February 2002, as well as in a September 2002 statement of 
the case.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claims and the responsibilities of the parties in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical 
evidence, affording him two physical examinations, and by 
having the veteran participate in a social and industrial 
survey performed by a social worker.  It appears that all 
known and available medical records relevant to the issues 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
a member of the Board, but declined to do so.  Thus, the 
Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  

The veteran's schizophrenia has been evaluated using 
Diagnostic Code 9203 of 38 C.F.R. Section 4.130, which 
sets forth the criteria for evaluating schizophrenia, 
paranoid type, using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name...........100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a worklike setting); inability to 
establish and maintain effective 
relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; 
symptoms controlled by continuous 
medication.............10 percent

A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational and social 
functioning or to require continuous 
medication............0 percent

The veteran was granted service connection for a 
schizophrenic reaction in an August 1969 rating decision, 
as it was found that a psychiatric condition existed prior 
to service and was aggravated by active service.  A 10 
percent evaluation was assigned at that time.  The rating 
was increased to 30 percent in an October 1996 rating 
decision based on complaints of auditory and visual 
hallucinations, swift mood changes, a flat affect, and 
marked referential ideas.  The veteran was found to be 
incompetent by a physician and the RO proposed a rating of 
incompetency.

In September 2000, the veteran requested an increase in 
the 30 percent evaluation assigned to his service-
connected schizophrenia.  He submitted a statement from a 
private psychologist dated in February 2000 which 
contained the opinion that the veteran had impaired 
judgment and abstract thinking, disturbances of motivation 
and mood, and was unable to maintain work due to paranoid 
schizophrenia, symptoms of a chronic pain syndrome, and 
depression.

The veteran underwent VA examination in November 2000, and 
related attending counseling sessions two times a month 
and appointments with a psychiatrist every six months for 
medication maintenance.  The veteran stated that he had 
started his own business selling antiques over the 
internet and that his choice of work had been influenced 
by his desire to limit contact with other people.  Upon 
examination, the veteran was found to be oriented in all 
spheres, he had good eye contact, his memory and 
intellectual functioning were intact, his speech was 
rational, relevant, coherent, logical and goal-directed, 
and his affect was appropriate.  His mood was mildly 
anxious at times, but there was no evidence of panic 
symptoms.  The examiner noted that the veteran did not put 
forth his best effort on some of the assessment tasks and 
that secondary gain issues were clearly present, including 
apparent symptom exaggeration and distortion.  An Axis I 
diagnosis of schizophrenia, paranoid type, in partial 
remission was rendered, a Global Assessment of Functioning 
score of 58 was assigned, and the examiner opined that the 
veteran had moderate impairment in social and occupational 
functioning.

In April 2002, the veteran was interviewed by a VA social 
worker for a social and industrial survey.  He presented 
with his minor child and spoke in normal tones to the 
child, but engaged in labored breathing when talking to 
the social worker; it was noted that the veteran was 
somewhat hostile during the interview.  The veteran 
related being unable to work because of paranoid thoughts, 
including thoughts that co-workers talked about him.  Most 
of the veteran's presentation regarding an inability to 
work, however, was focused on his physical impairments.  
The veteran related living with his girlfriend and their 
two children, and asserted that he did not socialize 
because he no longer consumed alcoholic beverages.  He 
stated that he enjoyed attending his children's sports 
events.  The veteran did not exhibit any signs of 
experiencing hallucinations or any other symptoms of 
schizophrenia and the social worker opined that the 
veteran did not appear to have experienced an increase in 
symptoms since his release from service.

The veteran underwent a second VA psychiatric examination 
in April 2002, and related that he had not participated in 
any psychiatric treatment for approximately one and one-
half years, that he no longer required medication for 
schizophrenia, and that he had not noticed a difference in 
his well-being since he stopped taking prescribed 
medication for schizophrenia.  The veteran did, however, 
complain of increased paranoia and difficulty sleeping.  
He described his relationship with his girlfriend of 
twenty years as good and his relationship with his 
children as great.  The veteran stated that he stopped 
working in the mid-1990's because of physical problems.  
Upon examination, the veteran's speech was found to be 
normal, he was oriented in all spheres, his thought 
process was normal with logical and goal-directed 
responses.  The veteran did not report any hallucinations 
and his concentration and memory functions appeared to be 
intact.  The examiner rendered an Axis I diagnosis of a 
history of a schizophrenia diagnosis in remission and 
assigned a Global Assessment of Functioning score of 65.  
The examiner noted that there was no evidence of psychotic 
symptoms and opined that there were no psychiatric 
problems present which would preclude employability.

Recent VA treatment records do not show any complaints of 
or treatment for a psychiatric disorder.  The treatment of 
the veteran has been limited to symptoms of physical 
impairments.

Given the evidence as outlined above, the Board finds that 
the assignment of a rating in excess of the currently 
assigned 30 percent disability evaluation for 
schizophrenia, paranoid type, is not warranted.  The clear 
weight of the medical evidence of record shows that the 
veteran is, at most, moderately impaired both socially and 
occupationally as a result of his service-connected 
psychiatric disorder, specifically, the veteran is limited 
by paranoia.  The positive competent medical evidence in 
support of the claim is limited to the opinion of the 
veteran's private psychologist.  While that medical 
provider opined that the veteran was unable to work due to 
his "conditions," he did not limit this opinion to the 
issue of whether the veteran's limitations were caused 
solely by his service-connected schizophrenia.    As noted 
above, the psychologist stated that the veteran was 
limited by schizophrenia, a chronic pain syndrome, and by 
depression.  Moreover, the report is relatively terse and 
to a major degree conclusory.  The psychologist states 
that the "conditions" impair judgment and thinking and 
disturb motivation and mood.  The basis for these 
conclusions and the severity of these manifestations is 
not reported, aside from the comment that they would 
create an inability to work.

By contrast, the negative evidence comprises several 
examination reports and a social and industrial survey 
that contain far more detail as to the subjective 
complaints and the clinical findings.  These reports 
further illuminate the lack of treatment or medication and 
the element of secondary gain.  The Board concludes that 
the November 2000 examination and the April 2002 
examination and social and industrial survey are entitled 
to far more probative weight because they rest upon a far 
more detailed foundation and contain a far more convincing 
rationale for their conclusions.  These reports disclose 
no objective medical evidence of occupational and social 
impairment with reduced reliability and productivity due 
to symptoms such as a flattened affect, abnormal speech, 
and difficulty understanding complex commands so as to 
warrant the assignment of a higher evaluation.  The most 
recent examiner even pointed out that there was no 
evidence of psychotic symptoms.  This conclusion was well 
supported by the findings.  Accordingly, an evaluation 
higher than 30 percent for schizophrenia is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."

Although the veteran asserts that he is totally 
unemployable because of his service-connected 
schizophrenia, he has not identified any specific factors 
which may be considered to be exceptional or unusual in 
light of VA's schedule of ratings and the Board has been 
similarly unsuccessful.  Specifically, the veteran has not 
required frequent periods of hospitalization for his 
service-connected disability, the veteran related that he 
stopped working because of physical impairments and was 
able to start a business which did not require physical 
exertion, and treatment records are void of any finding of 
exceptional limitation due solely to schizophrenia beyond 
that contemplated by the schedule of ratings.  Although 
the Board does not doubt that limitation caused by 
paranoia would have an adverse impact on employability, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned 
in this decision adequately reflects the clinically 
established impairment experienced by the veteran and an 
increased rating is also denied on an extra-schedular 
basis.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more 
with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16.  The veteran's only service-connected disability 
is schizophrenia that is rated as 30 percent disabling.  
Accordingly, the veteran does not meet the schedular 
criteria for consideration of a total rating under 38 
C.F.R. Section 4.16 and his request for a total rating 
based on individual unemployability is denied.


ORDER

A disability rating higher than 30 percent for 
schizophrenia, paranoid type, is denied.

A total disability rating based on individual 
unemployability is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

